Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “proximity” in claims 1 and 16 is a relative term which renders each claim indefinite.  The term “proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “proximity” is purely subjective.

Claim 2 recites the limitation “the second scan even” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “second scan even.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krah et al (US 2008/0309625 A1) in view of Elias (US 2010/0006350 A1).

Regarding claim 1, Krah discloses a touch controller comprising: 
drive circuitry [e.g., Fig. 1: 114, 115] configurable to generate stimulation signals [e.g., Fig. 1: 116] to drive a touch sensor panel [e.g., Fig. 1: 124]; and 
sense circuitry [e.g., Fig. 1: 108] configurable to sense the touch sensor panel; wherein: 
the drive circuitry and sense circuitry are configured according to a scan plan [e.g., Fig. 4b: steps 0-20] defining a sequence of scan events [e.g., Fig. 4c: steps 0-19] including 
a first scan event [e.g., Fig. 4c: scanning row R0 at frequency A – wherein row R0 is not touched by a stylus] and 
a second scan event [e.g., Fig. 4c: scanning row R1 at frequency B – wherein row R1 is touched by a stylus] to be performed at the touch sensor panel, 
the first scan event including a mutual capacitance scan or a self capacitance scan [e.g., Paragraph 24: “this invention may be described herein in terms of mutual capacitance touch sensors, it should be understood that embodiments of this invention are not so limited, but are generally applicable to other types of touch sensors such as self capacitance touch sensors”; 
Paragraph 27: “The capacitance between row and column electrodes appears as a stray capacitance when the given row is held at direct current (DC) voltage levels and as a mutual signal capacitance Csig when the given row is stimulated with an alternating current (AC) signal”], and 
the second scan event including a stylus scan [e.g., Paragraph 2: a stylus is identified by Krah as a commonly known and understood substitute for a finger: “Touch screens can allow a user to perform various functions by touching the touch sensor panel using a finger, stylus or other object at a location dictated by a user interface (UI) being displayed by the display device”;
Paragraph 27: “The presence of a finger or other object near or on the touch sensor panel can be detected by measuring changes to a signal charge Qsig present at the pixels being touched, which is a function of Csig”;
Fig. 2c: wherein finger 212 would qualify as a “stylus” when controlled/moved by a 2nd person]; 
for the first scan event, the drive circuitry is configured to generate first stimulation signals at one or more first frequencies to drive the touch sensor panel [e.g., Fig. 4c: scanning row R0 at frequency A] and 
the sense circuitry is configured to sense the touch sensor panel to sense an object [e.g., Paragraph 2: finger or other object] touching or in proximity to the touch sensor panel using the first stimulation signals [e.g., Fig. 4c: scanning row R1 at frequency B]; and 
for the second scan event, the sense circuitry is configured to sense the touch sensor panel to sense a stylus [e.g., Paragraph 2: stylus] touching or in proximity to the touch sensor panel using second stimulation signals generated by the stylus at one or more second frequencies [e.g., Fig. 4c: scanning row R1 at frequency B] (see the entire document, including Paragraphs 25-77).

Krah doesn’t appear to expressly disclose second stimulation signals generated by the stylus, as instantly claimed.
However, Elias discloses a first scan event [e.g., Paragraphs 59: finger mode] and a second scan event [e.g., Paragraph 59: stylus mode] to be performed at a touch sensor panel [e.g., Fig. 7: 702, 704; Fig. 9: 924], wherein for the second scan event, sense circuitry [e.g., Fig. 7: 700; Fig. 9: 908] is configured to sense the touch sensor panel to sense a stylus [e.g., Fig. 1: 200] touching [e.g., see Fig. 4] or in proximity [e.g., see Figs. 3, 5, 6] to the touch sensor panel using second stimulation signals [e.g., Fig. 6: 610] generated by the stylus at one or more second frequencies [e.g., Paragraph 70: modulated stylus stimulus frequencies] (e.g., see Paragraphs 36, 53-71).

Krah and Elias are analogous art, because they are from the shared inventive field of touch sensitive devices.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use Elias’ powered stylus to generate Krah’s second stimulation signals, so some or all touch sensor elements do not need to be driven continuously within/by the host device [e.g., Elias: Paragraph 36].

Moreover, it would have been obvious to one of ordinary skill in the art at the time of invention, because the substitution of Elias’ stylus signal generator for Krah’s signal generator would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, Krah discloses the first scan event and the second scan even are performed concurrently [e.g., Fig. 4c: during time 12.6ms to 12.8ms], and wherein the one or more first frequencies are different than the one or more second frequencies (e.g., see Paragraphs 61-72).

Regarding claim 3, Krah discloses for the second scan event the second stimulation signals are generated at the one or more second frequencies without the drive circuitry generating the first stimulation signals at the one or more first stimulation frequencies (e.g., see Paragraph 71).

Regarding claim 4, Krah discloses the scan plan further including a third scan event [e.g., Fig. 4c: scanning row R2 at frequency C – wherein row R2 is touched by a stylus] to be performed at the touch sensor panel at least partially concurrently [e.g., Fig. 4c: during time 12.6ms to 12.8ms] with the first scan event, the third scan event including a stylus spectral analysis scan [e.g., Paragraph 2: a stylus is identified by Krah as a commonly known and understood substitute for a finger: “Touch screens can allow a user to perform various functions by touching the touch sensor panel using a finger, stylus or other object at a location dictated by a user interface (UI) being displayed by the display device”;
Paragraph 27: “The presence of a finger or other object near or on the touch sensor panel can be detected by measuring changes to a signal charge Qsig present at the pixels being touched, which is a function of Csig”;
Fig. 2c: wherein finger 212 would qualify as a “stylus” when controlled/moved by a 2nd person] (e.g., see Paragraphs 61-72).

Regarding claim 5, Krah discloses the scan plan further including a third scan event [e.g., Fig. 4c: scanning row R2 at frequency C – wherein row R2 is touched by a stylus] to be performed at the touch sensor panel at least partially concurrently with the second scan event, the third scan event including a touch spectral analysis scan  [e.g., Paragraph 2: a stylus is identified by Krah as a commonly known and understood substitute for a finger: “Touch screens can allow a user to perform various functions by touching the touch sensor panel using a finger, stylus or other object at a location dictated by a user interface (UI) being displayed by the display device”;
Paragraph 27: “The presence of a finger or other object near or on the touch sensor panel can be detected by measuring changes to a signal charge Qsig present at the pixels being touched, which is a function of Csig”;
Fig. 2c: wherein finger 212 would qualify as a “stylus” when controlled/moved by a 2nd person] (e.g., see Paragraphs 61-72).

Regarding claim 6, Krah discloses the sense circuitry comprises a plurality of sense channels [e.g., Fig. 3b: 300], each of the plurality of sense channels including: 
a sense amplifier [e.g., Fig. 3b: 302] configured to receive one or more signals sensed from the touch sensor panel; and 
a plurality of demodulators [e.g., Fig. 3b: 304, 315] configured to demodulate the one or more sensed signals to output an in-phase (I) component, a quadrature (Q) component, or the I component and the Q component  (e.g., see Paragraphs 5, 22, 39, 46, 55).

Regarding claim 7, Krah discloses one of the plurality of demodulators is configured to demodulate sensed signals at a phase and a frequency corresponding to one of the one or more first stimulation signals or corresponding to one of the one or more second stimulation signals (e.g., see Fig. 4d; Paragraphs 35-67).

Regarding claim 8, Krah discloses each of the plurality of sense channels includes: 
a filter [e.g., Fig. 3b: 301]; and 
an analog-to-digital converter [e.g., Fig. 3b: 303] (e.g., see Paragraphs 40-42).

Regarding claim 9, Krah discloses each of the plurality of sense channels includes: a plurality of delay compensation logic circuits [e.g., Figs. 3b, 3c: 315], each of the plurality of delay compensation circuits coupled to an input [e.g., Fig. 3b, 3c: 304] of one of the plurality of demodulators (e.g., see Paragraphs 40-43).

Regarding claim 10, Krah discloses each of the plurality of sense channels includes: a plurality of accumulators [e.g., Figs. 3b, 3c: 308], 
each of the plurality of accumulators coupled to an output of one of the plurality of demodulators (e.g., see Paragraphs 40-43).

Regarding claim 11, Krah discloses generating the first stimulation signals [e.g., Fig. 4c: scanning rows R0, R4 at frequency A, scanning rows R2, R6 at frequency C] at the one or more first frequencies to drive the touch sensor panel comprises generating the first stimulation signals concurrently at two different frequencies of the one or more first frequencies and 
wherein the drive circuitry is further configured to drive a first plurality of electrodes of the touch sensor panel with the first stimulation signals at one frequency of the one or more first frequencies [e.g., Fig. 4c: scanning rows R0, R4 at frequency A] and 
drive a second plurality of electrodes of the touch sensor panel, different from the first plurality of electrodes, with the first stimulation signals at a second, different frequency of the one or more first frequencies [e.g., Fig. 4c: scanning rows R2, R6 at frequency C] (e.g., see Paragraphs 61-72).

Regarding claim 12, Krah discloses the drive circuitry comprises: 
one or more oscillators [e.g., Figs. 3b, 3c: 315] configured to generate signals at the one or more first frequencies; 
one or more digital-to-analog converters (DACs) coupled to the one or more oscillators and configured to generate the first stimulation signals at one or more phases using the signals generated by the one or more oscillators (e.g., see Paragraph 39); and 
one or more drive channels coupled to the one or more DACs, each of the one or more channels including a first multiplexer [e.g., Figs. 3b, 3c: 303] configured to select one of the first stimulation signals having one of the one or more phases and one of the one or more first frequencies and outputting the selected one of the first stimulation signals (e.g., see Paragraphs 40-43).

Regarding claim 13, Krah discloses the first scan event is a self-capacitance scan [e.g., Paragraph 24: “this invention may be described herein in terms of mutual capacitance touch sensors, it should be understood that embodiments of this invention are not so limited, but are generally applicable to other types of touch sensors such as self capacitance touch sensors”] and 
wherein the drive circuitry is further configured to drive a first plurality of electrodes of the touch sensor panel with the first stimulation signals [e.g., Fig. 4c: scanning rows R0, R4 at frequency A] and 
drive a second plurality of electrodes of the touch sensor panel, different from the first plurality of electrodes, with a guard signal [e.g., Fig. 3a: 316; Fig. 4c: scanning rows R2, R6 at frequency C] (e.g., see Paragraphs 33-39, 61-72).

Regarding claim 14, Krah discloses a scan engine [e.g., Fig. 1: 110, 112] configured to set circuit settings for the drive circuitry and the sense circuitry according to the scan plan (e.g., see Paragraphs 25-29).

Regarding claim 15, Krah discloses switching circuitry [e.g., Figs. 3b, 3c: 303; Paragraph 29: transistors] configurable to couple a plurality of electrodes of the touch sensor panel to the drive circuitry, to the sense circuitry, or to ground (e.g., see Paragraphs 29, 32-37, 40-44, 52).

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to touch controllers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
26 August 2022